 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                Case No. 2:18-CR-100-RSL
10
                            Plaintiff,                          ORDER DENYING MOTION
11
                       v.                                       FOR EARLY
12                                                              TERMINATION OF
       TOSHIO LOKTING,                                          SUPERVISED RELEASE
13
                            Defendant.
14
15          This matter comes before the Court on defendant Toshio Lokting’s “Motion for Early
16 Termination of Supervised Release,” pursuant to 18 U.S.C. § 3583(e)(1). Dkt. #9.
17
            On November 10, 2015, Mr. Lokting was sentenced by the Northern District of
18
     California to 36 months of imprisonment and three years of supervised release for Conspiracy to
19
     Commit Wire Fraud. Dkt. #9 at 1; see Dkt. #2. He began his supervised release on November
20
     22, 2017, and it is set to terminate on November 21, 2020. Id. Jurisdiction was transferred to the
21 Western District of Washington on May 2, 2018. Dkt. #1.
22
          A court “may, after considering the factors set forth in [18 U.S.C. § 3553(a)] … terminate
23
   a term of supervised release and discharge the defendant released at any time after the expiration
24
   of one year of supervised release… if it is satisfied that such action is warranted by the conduct
25
   of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e). The Court has
26
   “discretion to consider a wide range of circumstances when determining whether to grant early
27
   termination.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014).
28

     ORDER DENYING EARLY TERMINATION - 1
 1         The Court appreciates Mr. Lokting’s payment of his restitution amount and fines in full,
 2 his enrollment in the nine-month RDAP program, his participation in the Big Brother Program,
 3 and his completion of several classes while in Lompoc FCI. Dkt. #9 at 1-2; see Dkt #9-1. The
 4 Court is also pleased to learn that Mr. Lokting is doing well on supervised release, and
 5 appreciates his efforts in enrolling in the RDAP program, in securing employment at Gelatiamo,
 6 and in stabilizing his mental health condition. Dkt. #9 at 2; see Dkt. #9-2. However, Mr.
 7 Lokting’s motion is premature. The Court encourages him to continue his good behavior and to
 8 avoid incurring any additional violations. See Dkt. #9 at 2-3. He may then re-apply for an early
 9 termination in June 2019.
10
           For the foregoing reasons, defendant’s motion is DENIED.
11
12
13         DATED this 5th day of February, 2019.
14
15
16
                                                    A
                                                    Robert S. Lasnik
17                                                  United States District Judge

18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING EARLY TERMINATION - 2
